DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status Summary
Claims 1 and 6 are currently pending.  Claims 2-5 and 7-14 are cancelled.  Claims 1 and 6 are amended to delete anisaldehyde (Applicant’s elected deodorizing/odor-neutralizing agent). Therefore, Claims 1 and 6 are under examination.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
(New Rejection, necessitated by amendment)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 

Claims 1 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Endo et al. (US 6,692725 B2) in view of Duckenfield (US 5,256,401 A), Gomi et al. (US 4,649,044 A) and Natsch et al. (US 2008/0247966 A1).

Claimed Invention
Claims 1 and 6 are directed to a mouthrinse composition and a dentifrice composition, respectively, comprising
(a)  from about 0.01% to about 5.0%, by weight of the composition of an antibacterial agent such as cetylpyridinium chloride, triclosan, stannous ion source, etc.,
(b) from about 0.01% to about 0.2% by weight of the composition a deodorizing or odor-neutralizing agent, wherein the deodorizing or odor- neutralizing agent comprises one or a mixture of compounds selected, inter alia, 4-isopropylbenzaldehyde (i.e., cuminaldehyde); 
(c)  an orally-acceptable carrier, and 
(d) from about 0.01% to about 7% (claim 1) or from about 0.5 to about 10% (claim 13) by weight of the composition of at least one of an anionic surfactant, cationic surfactant, or zwitterionic surfactant;
(e) from about 0.001-010% ethanol;
wherein the deodorizing or odor-neutralizing agent provides a relative odor activity value of at least about 4%; and
wherein the mouthrinse composition has a percent reduction of volatile sulfur compounds as compared to water of at least about 77.7%. 

Claims 6 refers to specific carriers (e.g., a fluoride ion source, an anticalculus agent, a desensitizing agent, a peroxide source, a tooth substantive agent, a surfactant, flavor system). 


Prior art
Endo teaches a compositions for oral care. See title. Specifically, Endo teaches the mouthwash:
 
    PNG
    media_image1.png
    294
    483
    media_image1.png
    Greyscale
. NOTE:  The composition values of the compositions are indicated by part by weight and water is added such that it comprises 100 parts by weight as a whole. See caption under Table 4.
0.1% triclosan reads on part (a) of Claims 1 and 6.
0.4% flavor. The flavor may be added up to 0.1-5% by weight of the preparation. See column 8:40.
Glycerol reads on part (c).
1.0% PLURONIC, i.e., nonionic surfactant. However, other surfactants can be used such as anionic surfactants. 


Although Endo teaches a mouthwash containing 0.1% triclosan, glycerol (carrier), 1.0% PLURONIC, Endo does not expressly teach the mouthwash containing: cuminaldehyde-part(b), anionic surfactant-part(d), ethanol-part(e) or the intended properties in the wherein clause.

Regarding the about 0.01% to about 7% (claim 1) or from about 0.5 to about 10% (claim 6) anionic surfactant-part(d), Endo teaches anionic surfactants (e.g., sarcosine salts) and nonionic surfactants (e.g., PLURONICs) are useful for the invention. See par. bridging columns 7 and 8; see column 8:11-21. Sarcosinate compounds in the oral compositions according to the invention is particularly advantageous since these materials exhibit a prolonged and marked effect in the inhibition of acid formation in the oral cavity due to breakdown of carbohydrate in addition to enabling some reduction in the solubility of tooth enamel-like substances in acid solutions. See column 8:4-10. Thus, one of ordinary skill in the art would have found it obvious to incorporate an anionic surfactant as the surfactant into the composition in Table 4. The artisan would have recognized from the disclosure that anionic surfactants may be used in the compositions to provide oral care benefits such as inhibiting acid formation in the oral cavity and reducing solubility of tooth enamel. Given that the amount of surfactant in the composition of Table 4 is 1.0%, one of ordinary skill in the art would have found it obvious to use another surfactant at a similar concentration. The artisan would have also reasonable recognized that the amount of the surfactant may be adjusted in order to provide optimal effect of the anionic surfactant, e.g., inhibiting acid production, reducing solubility of enamel. Accordingly, the amount of about 0.01% to about 7% (claim 1) or from about 0.5 to about 10% (Claim 6) would have been obvious to the skilled artisan.  

Regarding 0.01-0.2% cuminaldehyde-part(b), Gomi teaches oral compositions including mouthwash composition that contain flavor ingredients. Cuminaldehyde and anisaldehyde, inter alia, are taught as suitable flavor ingredients for the oral care compositions. See col. 3:54. The amount may be present at an amount in the range from 0.05-5%. See Gomi, col. 6:4-5. Endo also teaches that flavor ingredients are added in an amount ranging from 0.1-5%. See Endo, col. 8:40. One of ordinary skill in the art would have recognized that cuminaldehyde can be used to provide flavor to oral compositions such as mouthwashes and toothpastes and would have found it obvious to incorporate cuminaldehyde at concentrations disclosed by the references (~0.05-5%) as the flavor in the mouthwash composition in Table 4 of Endo. One of ordinary skill in the art would have had a reasonable expectation that cuminaldehyde ranging from 0.05-5% would provide flavor to the composition. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). 

Regarding ethanol 0.001-10%-part(e), Duckenfield, which concerns antibacterial antiplaque mouthwash compositions, teaches that ethanol is useful in mouthwash compositions as a solvent for antibacterial agents such as triclosan. See Duckenfield: abstract. Duckenfield states that 5% ethanol is a suitable amount to add as a solvent for the antibacterial agent. See col. 5:52. One of ordinary skill in the art would reasonably recognize that ethanol may be suitably added to the composition of Endo as a solvent for triclosan. The skilled artisan would have found it obvious to incorporate about 5% ethanol as disclosed by Duckenfield into the composition of Endo in order to take advantage of the solubility factor of ethanol for antimicrobial agents such as triclosan.

Regarding the additional limitations “wherein the deodorizing or odor-neutralizing agent provides a relative odor activity value of at least about 4%”, the odor activity value is an intrinsic function or property of the deodorizing or odor-neutralizing agent and relates to the concentration of the agent divided by the odor threshold of the agent.  Therefore, given that Gomi suggests the same deodorizing or odor-neutralizing agent that are added at the same concentration and at higher concentrations (0.1-5% - Gomi, col. 6:4-5) compared to claimed concentrations, then Gomi suggests the deodorizing or odor-neutralizing agent would provide a relative odor activity value of at least about 4%. 
Regarding “wherein the mouthrinse composition has a percent reduction of volatile sulfur compounds as compared to water of at least about 77.7%”, one of ordinary skill in the art would have also found it obvious to make the composition wherein it reduces volatile sulfur compounds as high as possible, including 100%, in order to get rid of malodor caused by these compounds.  Natsch teaches that key volatile compounds involved in malodor include several sulfur containing compounds (e.g., hydrogen sulphide, methanethiol and dimethylsulfide).   Natsch, [0002].  Natsch teaches that malodor can be decreased using oral care compositions such as mouthwash by degrading these volatile molecules.  Natsch, [0007].  Therefore, one of ordinary skill in the art would have recognized that reducing the volatile sulfur compounds as high as possible would be desireable to minimize malodor as much as possible.
For the reasons outlined above, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS  SIMMONS/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629